Exhibit 10.57B

NON-PROSECUTION AGREEMENT BETWEEN JAZZ PHARMACEUTICALS, INC. AND THE U.S.
ATTORNEY’S OFFICE FOR THE EASTERN DISTRICT OF NEW YORK

JAZZ PHARMACEUTICALS, INC. (“JPI”), by its undersigned attorneys, pursuant to
authority granted by its Board of Directors, and the UNITED STATES ATTORNEY’S
OFFICE FOR THE EASTERN DISTRICT OF NEW YORK (the “Office”), hereby enter into
this Agreement (the “Agreement”).

1. Since April 2005, the Office has been conducting a criminal investigation
into allegations that Orphan Medical, Inc. (“Orphan”), a specialty
pharmaceutical manufacturer acquired by JPI through a merger transaction
completed in June 2005, engaged in illegal marketing activities designed to
expand the market for its prescription drug Xyrem by promoting Xyrem to
physicians for “off-label” medical indications that were not approved by the
U.S. Food and Drug Administration (“FDA”). The investigation has also focused on
allegations that Orphan paid medical professionals to assist in these illegal
marketing activities and to provide advice on how to disguise “off-label”
indications from public and private insurers in order to ensure that Xyrem
prescriptions would be reimbursed. Further details of Orphan’s criminal conduct
are set forth in a criminal information (the “Information”), a copy of which is
incorporated by reference herein and attached hereto as Exhibit A. Orphan has
agreed to plead guilty to the Information pursuant to a plea agreement (the
“Plea Agreement”), a copy of which is incorporated by reference herein and
attached hereto as Exhibit B.



--------------------------------------------------------------------------------

2. Based on the evidence gathered during this investigation, the government
maintains that it would be able to prove that JPI, as a consequence of the
criminal conduct committed by its subsidiary Orphan (“the Unlawful Conduct”), is
likewise guilty of introducing and causing the introduction of a misbranded drug
into interstate commerce, in violation of 21 U.S.C. §§ 331(a) and 333(a)(2).

3. JPI accepts responsibility to remediate Orphan’s misconduct by entering into
this Agreement and by, among other things, the proactive and remedial actions
that it has taken to date, its continuing commitment to full cooperation with
the Office, the Federal Bureau of Investigation (“FBI”), the Department of
Health and Human Services (“HHS”), the Department of Veteran’s Affairs (“VA”)
and the FDA (collectively, the “Investigative Entities”), and the other
undertakings it has made as set forth in this Agreement.

4. In 2006, JPI conducted a review of Orphan’s alleged illegal marketing
conduct. JPI brought relevant facts to the attention of the Investigative
Entities and provided the Investigative Entities with voluminous discovery
materials responsive to their requests. JPI acknowledges that its prior, ongoing
and future cooperation are important factors in the Office’s decision to enter
into this Agreement, and therefore, JPI agrees to continue to cooperate fully
with the Investigative Entities regarding any matter about which JPI has
knowledge that is related to the Office’s investigation.

5. JPI agrees that its cooperation shall include, but is not limited to, the
following insofar as such cooperation is consistent with any existing applicable
privileges held by JPI:

(a) Completely and truthfully disclosing information in its possession to the
Investigative Entities about which the Investigative Entities may inquire;

 

2



--------------------------------------------------------------------------------

(b) Assembling, organizing and providing all documents, records, or other
tangible materials in JPI’s possession, custody, or control as reasonably may be
requested by any of the Investigative Entities;

(c) Providing any documents, records, information, or testimony requested by the
Office;

(d) Using its best efforts to make available its present and former employees to
provide information and/or testimony as requested by any of the Investigative
Entities, including, without limitation, sworn testimony in court proceedings,
as well as interviews with law enforcement authorities. Cooperation under this
paragraph shall include identification of witnesses who, to JPI’s knowledge, may
have material information regarding the Unlawful Conduct;

(e) Providing testimony and other information deemed necessary by any of the
Investigative Entities or a court to establish the evidentiary foundation
necessary to admit into evidence documents in any criminal or other proceeding;
and

(f) With respect to any information, testimony, document, record or other
tangible material provided by JPI to the Office or a grand jury, JPI consents to
any and all disclosures of such materials to any other governmental agency
designated by the Office as the Office, in its sole discretion, deems
appropriate. With respect to any such materials that constitute “matters
occurring before the grand jury” within the meaning of Rule 6(e) of the Federal
Rules of Criminal Procedure, JPI further consents to (a) any order sought by the
Office permitting such disclosures; and (b) the Office’s ex parte or in camera
application for such orders.

6. JPI agrees to guarantee Orphan’s obligation under the Plea Agreement to pay
restitution of $ 12,262,078 and a criminal fine of $ 5 million pursuant to the
payment schedule set forth in paragraph 3 of the Plea Agreement. Any violation
of this paragraph will constitute a material breach of this Agreement and
subject JPI to criminal prosecution pursuant to paragraphs 10-12 below.

 

3



--------------------------------------------------------------------------------

7. JPI represents that its Board of Directors and current Senior Management have
taken numerous proactive and remedial actions in response to the Unlawful
Conduct at Orphan, which were confirmed through its review of marketing
practices and the investigations conducted by the Investigative Entities,
including proactive measures adopted prior to JPI’s becoming aware of the
Office’s investigation. These remedial actions and proactive measures have
included:

 

  (a) A November 14, 2005 memorandum from the Chief Executive Officer of JPI to
all sales personnel emphasizing that “off-label” promotion is strictly
prohibited and that personnel violating this prohibition will face “severe
consequences.”

 

  (b) Requiring training for promotional speakers and sales representatives;

 

  (c) Creating a Medical Affairs group independent of sales and marketing;

 

  (d) Requiring company-wide compliance training;

 

  (e) Adoption and implementation of a Code of Conduct prohibiting “off-label”
promotion that was signed by all JPI employees;

 

  (f) Delaying three months in presenting positive clinical data for “off-label”
indication of fibromyalgia to ensure that data was released in an appropriate
medical forum;

 

  (g) Appointment of a Chief Compliance Officer; and

 

  (h) Replacing former Orphan regional sales managers responsible for overseeing
conduct of sales representatives in their respective territories.

8. JPI has agreed to enter into a Corporate Integrity Agreement (“CIA”) with the
Office of Inspector General (“Inspector General”) for HHS, a copy of which is
incorporated by reference herein and attached hereto as Exhibit C. Any violation
of the remedial provisions mandated by the CIA will constitute a material breach
of this Agreement and subject JPI to criminal prosecution pursuant to paragraphs
10-12 below.

 

4



--------------------------------------------------------------------------------

9. In consideration of JPI’s: (a) acceptance of responsibility as acknowledged
herein; (b) cooperation-to-date and agreement to continue to cooperate with the
Investigative Entities; (c) agreement to guarantee the payments set forth in
paragraph 6 above; (d) implementation of remedial measures as set forth in
paragraph 7 above; (e) agreement to enter into the CIA and comply with its
provisions; and (f) agreement otherwise to comply with all of the terms of this
Agreement, the Office agrees that, except as provided in paragraphs 10-12 below,
JPI will not be prosecuted for the Unlawful Conduct.

10. JPI understands and agrees that should the Office, in its sole discretion,
determine that JPI deliberately has given false, incomplete, or misleading
information under this Agreement, has otherwise deliberately violated any
provisions of the Agreement or has committed, or attempted to commit, any crimes
other than crimes relating to the Unlawful Conduct, JPI shall thereafter be
subject to prosecution for any federal criminal violation of which the Office
has knowledge, including a prosecution relating to the Unlawful Conduct.
Moreover, JPI agrees that any prosecution relating to the Unlawful Conduct that
is not time-barred by the applicable statute of limitations on the date of this
Agreement may be commenced against JPI in accordance with this Agreement,
notwithstanding the expiration of any statute of limitations. By this Agreement,
JPI expressly intends to and does waive any rights in this respect. Such waiver
is knowing, voluntary and in express reliance on the advice of JPI’s counsel.

 

5



--------------------------------------------------------------------------------

11. JPI further understands and agrees that in the event that the Office, in its
sole discretion, determines that JPI has knowingly violated any provision of
this Agreement or has committed or attempted to commit any crimes other than
crimes relating to the Unlawful Conduct, (a) all statements made by or on behalf
of JPI to any of the Investigative Entities, including the acknowledgment and
acceptance of responsibility set forth in this Agreement, and any testimony
given by JPI before a grand jury or elsewhere, whether before or after the date
of this Agreement, and any leads derived from such statements or testimony,
shall be admissible in evidence in any criminal proceeding brought by the Office
against JPI; and (b) JPI shall not assert in any criminal proceeding brought by
the Office against JPI any claim under the United States Constitution, Rule
11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules
of Evidence, or any other federal rule or provision, that statements made by or
on behalf of JPI before or after the date of this Agreement, or any leads
derived therefrom, should be suppressed.

12. JPI agrees that the decision whether conduct and/or statements of any
individual will be imputed to JPI for purposes of determining whether JPI has
violated any provision of this Agreement shall be in the sole discretion of the
Office, provided, however, that the statements of any former officer, director
or employee of JPI or Orphan shall not be attributed to JPI for the purposes of
paragraphs 10-12. Should the Office determine that JPI has committed a knowing
breach of any provision of this Agreement, the Office will provide written
notice to JPI addressed to its General Counsel, Carol A. Gamble, Esq., 3180
Porter Drive, Palo Alto,

 

6



--------------------------------------------------------------------------------

California 94304, and to JPI’s counsel, J. Sedwick Sollers III, Esq. and Mark
Jensen, Esq., King & Spalding, 1700 Pennsylvania Avenue, N.W., Washington, D.C.
20006-4706, or to any successor that JPI may designate, and will provide JPI
with a two-week period from the date of receipt of such notice in which to make
a presentation to the Office to demonstrate that no breach has occurred or, to
the extent relevant, that the breach was not knowing or had been cured. JPI
understands and agrees that the exercise of discretion by the Office is not
subject to review in any court or tribunal outside the Department of Justice.

13. JPI agrees that it shall not, through its attorneys, Board of Directors,
agents, officers or employees, make any public statement, in litigation or
otherwise, contradicting its acceptance of responsibility to remediate Orphan’s
misconduct or the Information. Any such contradictory statement by JPI, its
present or future attorneys, Board of Directors, agents, officers or employees
shall constitute a breach of this Agreement and JPI thereafter shall be subject
to prosecution as set forth in paragraphs 10-12. The decision as to whether any
such contradictory statement will be imputed to JPI for the purpose of
determining whether JPI has breached this Agreement shall be at the sole
discretion of the Office. Upon the Office’s notifying JPI of any such
contradictory statement, JPI may avoid a breach of this Agreement by publicly
repudiating such statement within 72 hours after notification by the Office.
This paragraph is not intended to apply to any statement made by any JPI or
Orphan officer, director or employee or former officer, director or employee who
has been charged with a crime or other wrongdoing by the government or an agency
thereof.

 

7



--------------------------------------------------------------------------------

14. JPI agrees that, if it sells or merges all or substantially all of its
business operations as they exist as of the date of this Agreement to or into a
single purchaser or group of affiliated purchasers during the term of this
Agreement, it shall include in any contract for sale or merger a provision
binding the purchaser/successor to the obligations described in this Agreement.

15. JPI agrees that it will continue to cooperate with the Investigative
Entities in connection with any proceeding relating to the Unlawful Conduct.
JPI’s obligation to cooperate is not intended to apply where JPI is a defendant
in any such proceeding.

16. JPI agrees that this Agreement, including Exhibits A, B and C may be
released to the public.

17. It is understood that this Agreement is binding upon the Attorney General of
the United States, the United States Department of Justice, including all United
States Attorneys, except that this agreement does not bind the Tax Division of
the United States Department of Justice or the Internal Revenue Service of the
United States Department of the Treasury. It is further understood that this
agreement does not bind any state or local law enforcement agencies, any
licensing authorities, or any regulatory authorities. However, the Office will
bring the Agreement and JPI’s cooperation, remedial actions and proactive
measures to the attention of other federal agencies, state or local law
enforcement agencies, and any licensing or regulatory authorities if JPI so
requests. It is the intent of the parties to this Agreement that the Agreement
does not confer or provide any benefits, privileges or rights to any individual
or any entity other

 

8



--------------------------------------------------------------------------------

than the parties hereto, and that nothing in the Agreement shall be construed as
acknowledging that the Agreement, including the Information and the evidence
underlying the Agreement and the Information, shall be admissible in any
proceeding other than a proceeding brought by the Office. No promises,
agreements or conditions have been entered into other than those set forth in
this Agreement, and none will be entered into unless memorialized in writing and
signed by all parties. This agreement supersedes any prior promises, agreements
or conditions between the parties. To become effective, this agreement must be
signed by all signatories listed below.

 

9



--------------------------------------------------------------------------------

Dated:   July 13, 2007   Brooklyn, New York

 

    ROSLYNN R. MAUSKOPF     United States Attorney     Eastern District of New
York

/s/ Samuel R. Saks, M.D.

    By:  

/s/ Geoffrey R. Kaiser

Samuel R. Saks, M.D.       Geoffrey R. Kaiser Chief Executive Officer      
Chief, Health Care Fraud Prosecutions Jazz Pharmaceuticals, Inc.      

 

/s/ J. Sedwick Sollers III, Esq.

     

/s/ Greg Andres

J. Sedwick Sollers III, Esq.       Greg Andres Mark Jensen, Esq.       Chief,
Criminal Division Counsel to Jazz Pharmaceuticals, Inc.      

 

10